Case: 18-11543    Date Filed: 11/30/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11543
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:14-cr-00378-WSD-RGV-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ROBERTO ALVAREZ-ALVAREZ,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 30, 2018)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 18-11543      Date Filed: 11/30/2018       Page: 2 of 4


       Roberto Alvarez-Alvarez appeals his 20-month sentence for violating the

terms of his supervised release. Alvarez originally pleaded guilty to illegal reentry

by a previously deported alien under 8 U.S.C. § 1326(a), (b)(2). His sentence

included two years of supervised release. After a revocation hearing, the district

court found that Alvarez violated the terms of his supervised release by, among

other things, attempting to reenter the United States. At sentencing, the district

court sentenced Alvarez to 20 months’ imprisonment, twice the high-end of the

guideline range of four to ten months. On appeal, Alvarez argues that the sentence

is substantively unreasonable because the district court improperly considered and

weighed the relevant sentencing factors. We disagree and affirm.

       We review a district court’s revocation of supervised release for abuse of

discretion and the sentence imposed for revocation for reasonableness. United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). 1 A district court may

revoke a term of supervised release and impose a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(3).

In part, sentencing courts must consider (1) the nature of the offense and the




       1
        The government argues we should instead review Alvarez’s claim for plain error
because he did not object to the reasonableness of his sentence in the district court. When a
defendant did not object to a procedural sentencing error, we review for plain error. See
Vandergrift, 754 F.3d at 1307. But we have not decided whether plain error review applies when
a defendant is challenging the substantive reasonableness of his sentence. Because we hold that
there was not an abuse of discretion, we decline to do so here.
                                              2
              Case: 18-11543     Date Filed: 11/30/2018    Page: 3 of 4


history and characteristics of the defendant; (2) the need to adequately deter

criminal conduct; (3) the need “to protect the public from further crimes of the

defendant”; and (4) the advisory guideline range. See 18 U.S.C. §§ 3583(e),

3553(a)(1), (a)(2)(B)–(C), (a)(4). The district court is required to impose a

sentence that is “sufficient, but not greater than necessary,” to comply with the

purposes listed in § 3553(a). Id. § 3553(a).

      The party challenging the sentence bears the burden to show that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A court can abuse its

discretion when it fails to consider significant relevant factors, gives an improper

or irrelevant factor significant weight, or commits a clear error by balancing the

proper factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). Absent clear error, we will not reweigh the § 3553(a) factors.

United States v. Langston, 590 F.3d 1226, 1237 (11th Cir. 2009).

      District courts have discretion to impose a sentence outside the guideline

range, but the justification for a major variance must be sufficiently compelling to

support the variance. Irey, 612 F.3d at 1196. Alvarez has not shown that the

district court improperly considered or weighed the factors. First, the district court


                                          3
              Case: 18-11543     Date Filed: 11/30/2018   Page: 4 of 4


discussed Alvarez’s individual history and characteristics in detail. Alvarez had

repeatedly been deported and violated the terms of his supervised release,

including attempts to reenter the country. Second, the weight the district court

gave to the deterrence factor was justified by Alvarez’s repeated reentry and

deportations. The district court had specifically ordered Alvarez on two prior

occasions not to return to the United States, which he ignored, despite assuring the

court that he would remain in Mexico. Third, Alvarez argues that he reentered the

United States to see his children, and that the district court should have given more

weight to this reason and his lack of criminal history. The district court considered

these factors, but found his repeated violations of the law to weigh in favor of an

upward variance.

      We do not find the district court’s balancing to be a clear error in judgment,

and the district court was within its discretion to apply an upward variance to deter

Alvarez from continually disregarding the law, the terms of his release, and the

court’s instructions. See Clay, 483 F.3d at 743. For the same reasons, Alvarez’s

sentence is appropriate and not greater than necessary to meet the goals of §

3553(a). See Tome, 611 F.3d at 1378. Accordingly, Alvarez’s sentence is not

substantively unreasonable, and we affirm.

      AFFIRMED.




                                          4